           Case 1:21-cr-00036-CJN Document 22 Filed 02/26/21 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA


UNITED STATES OF AMERICA,

      v.
                                                      Criminal Action No. 1:21-cr-00036 (CJN) (D.D.C.)
GINA MICHELLE BISIGNANO,                              Criminal Action No. 2:21-mj-282 (DUTY) (C.D. CA)

               Defendant.


                                              ORDER

         For the reasons stated on the record at the Motion Hearing held on February 26, 2021, it is

hereby

         ORDERED that Gina Bisignano is released from Grady County Jail in Chickasha,

Oklahoma, subject to the conditions discussed during the February 26, 2021 Motion Hearing.

         It is so ORDERED.


DATE: February 26, 2021
                                                              CARL J. NICHOLS
                                                              United States District Judge




                                                  1
